t c memo united_states tax_court daniel l fa’asamala and yvette s fa’asamala petitioners v commissioner of internal revenue respondent docket no filed date daniel l fa’asamala and yvette s fa’asamala pro sese fred e green for respondent memorandum findings_of_fact and opinion gerber judge respondent determined that for the taxable_year petitioners had a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 the issues remaining for our consideration are whether petitioners’ section references are to the internal_revenue_code in effect for the period under consideration the sec_6662 accuracy-related_penalty is no longer in dispute wages are income to them and whether they are entitled to a deduction or credit for the marriage_penalty findings of fact2 petitioners resided in oceanside california at the time their petition was filed neither petitioner has specialized knowledge of the law or taxation matters both petitioners were educated through the 12th grade petitioners were married in and from that time forward began filing joint federal_income_tax returns they noticed that their marital status resulted in the payment of more federal_income_tax collectively than they had experienced when they were single and filed separately this paradoxical situation upset petitioners and they set out to understand the taxing statutes they attended several lectures for which they had to pay fees and they studied the internal_revenue_code and related materials some of the lecturers were former internal_revenue_service employees and petitioners believed the other lecturers to be expert or knowledgeable in the field of taxation petitioners reached the conclusion that they were entitled to a rebate of the extra tax they paid due to being married and that their wages are not taxable petitioners’ joint federal_income_tax return was in all pertinent respects complete in that it advised respondent of the information necessary to the parties’ stipulation of facts and the information in the attached exhibits are incorporated by this reference compute petitioners' tax_liability all required information was supplied including the attachment of petitioners’ forms w-2 reflecting the_amount_of_wages and withholding_tax petitioners’ marital and filing_status and the names and ages of their dependents petitioners however placed zero in each place provided for income items on the face of their form_1040 their resulting tax was also shown as zero and they claimed a refund of the dollar_figure in combined withholdings and an additional dollar_figure shown as attributable to estimated_tax payments petitioners did not have any estimated_tax payments so respondent refunded most of the dollar_figure to petitioners and credited the remainder to a prior year's outstanding tax_liability petitioners also attached to their return several pages of material that they had prepared from the research and lecture handouts explaining why they were not liable for tax the dollar_figure amount shown as estimated payment was explained by petitioners as the amount they had computed representing the extra tax they had paid since solely because they had become married opinion we found petitioners to be forthright and honest in their testimony it is also obvious that they were cooperative and responsive to respondent’s agent’s examination of their tax_return and inquiries additionally petitioners’ concern about the marriage_penalty is currently a matter which is being considered by members of congress marriage tax elimination act h_r 105th cong 1st sess sec_2 marriage_penalty relief act h_r 105th cong 1st sess sec_2 this does not change the fact that they are liable for the tax in accord with the current requirements of the law petitioners’ legal arguments regarding whether their wages are taxable_income are principally founded on the reasoning that the term or concept of income is not defined in the internal_revenue_code petitioners’ arguments and reasoning ignore a substantial amount of case law developed by federal courts at all levels that has interpreted the statutory wording provided by congress the volume of this case material is too extensive to be referenced here in that regard we are not obligated to exhaustively review and or rebut petitioners’ misguided contentions 737_f2d_1417 5th cir petitioners’ disagreement with the law belongs in another forum petitioners’ wages as reported by them to respondent and dollar_figure of interest_income reported to respondent by a third party constitute income to them accordingly respondent's determination of a dollar_figure income_tax deficiency for petitioners’ taxable_year is sustained to reflect the foregoing decision will be entered for respondent as to the income_tax deficiency
